Exhibit 5.1 1555 Palm Beach Lakes Boulevard, Suite 310 West Palm Beach, FL 33401-2327 Tel: (561) 689-4441 Fax: (561) 659-0701 www.harriscramer.com June 25, 2010 Quepasa Corporation 324 Datura Street, Suite 114 West Palm Beach, FL 33401 Attention: Mr. John Abbott, Chief Executive Officer Re:Quepasa Corporation / Form S-8 Dear Mr. Abbott: You have advised us that Quepasa Corporation (the “Company”) is filing with the Securities and Exchange Commission a Registration Statement on Form S-8 (the “Registration Statement”) with respect to 4,000,000 shares of common stock, $0.001 par value per share, issuable under the Company’s 2006 Stock Incentive Plan (the “Plan”) and 443,038 shares of common stock, $0.001 par value per share, issuable under Non-Plan Option Agreements. In connection with the filing of this Registration Statement, you have requested us to furnish you with our opinion as to the legality of (i) such of the Company’s shares of common stock and preferred stock as are presently outstanding and (ii) such securities as shall be offered by the Company itself pursuant to the Prospectus which is part of the Registration Statement. You have advised us that as of June 24, 2010, the Company’s authorized capital consists of (i) 50,000,000 shares of Common Stock, $0.001 par value, of which12,960,211 shares are issued and outstanding and (ii) 5,000,000 shares of Series A Preferred Stock, $0.001 par value, of which 25,000 shares are issued and outstanding.You have further advised us that the Company has received valid consideration for the issuance of these shares. You have further advised us that an additional 4,000,000 shares have been reserved for issuance under the Plan. After having examined the Company’s articles of incorporation, bylaws, minutes and the Plan and the financial statements incorporated by reference into the Registration Statement, we are of the opinion that the issued and outstanding shares of common stock are,fully paid and non-assessable, duly authorized and validly issued and the shares of common stock to be issued upon exercise of the options, will, upon payment of the exercise price, be fully paid and non-assessable, duly authorized and validly issued. We hereby consent to the use of this opinion as Exhibit 5.1 to the Registration Statement. In giving such consent, we do not hereby admit that we are acting within the category of persons whose consent is required under Section 7 of the Securities Act of 1933 or the rules or regulations of the Securities and Exchange Commission thereunder. Very truly yours, /s/ Harris Cramer LLP Harris Cramer LLP
